Citation Nr: 1700879	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  05-39 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for a lumbosacral strain.  


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1969 to January 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO), which continued a 10 percent rating for lumbosacral strain.  In October 2015, this matter was remanded for a videoconference hearing before the Board).  In September 2016, such hearing was held before the undersigned; a transcript of the hearing is in the Veteran's record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Board finds that further development of medical evidence is necessary to satisfy VA's duty to assist the Veteran.  Notably, back disability is rated primarily based on related functional limitations.  The Veteran has been to four VA examinations during the evaluation period to assess the severity of his lumbosacral strain in (August 2009, February 2015, April 2015, and August 2016 (fee basis)); however, range of motion testing was not completed on any of the examinations (and the information necessary to rate the disability at issue is unavailable).  On August 2009 VA examination, the Veteran was unwilling to rise from his wheelchair for range of motion testing.  On February 2015 examination, he stood to attempt range of motion testing but went "suddenly dead weight" and was eased to the floor; range of motion testing was not conducted.  On April 2015 examination, he reported he was unable to stand or climb onto the examining table.  On August 2016 (fee basis) examination, it was noted that he is unable to stand or walk independently; range of motion testing was not conducted.  Thus, the record does not include a report of an examination that was adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Consequently, it must first be determined whether or not the information needed to rate the disability at issue may be obtained by other means (e.g., estimates by a medical professional with the requisite expertise based on information regarding the Veteran's level of functioning that is available).  Also needed is information regarding any incapacitating episodes of disc disease (as intervertebral disc syndrome (IVDS) was diagnosed on August 2016 examination (but not on those in February and April 2015).  

In January 1990, the Veteran sustained an intercurrent, job-related, low back injury.  And he has testified that he has been in a wheelchair since 1990 or 1991.  See July 2008 Board hearing (regarding matters not currently before the Board).  Pathology/impairment identified as due solely to the postservice intercurrent injury cannot be considered in rating the service-connected lumbosacral strain.  Notably, an October 2015 Board decision denied service connection for peripheral neuropathy, bladder disorder, and erectile dysfunction as secondary to the service-connected lumbosacral strain.  Any examination to assess the low back disability should encompass determining whether there are other neurological manifestations attributable to the service-connected lumbosacral strain.

The record shows that the Veteran receives ongoing VA treatment for his low back.  The record includes VA examination/treatment records up to August 2016.  Updated records of treatment he has received since are constructively of record, and must be secured.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record complete clinical records of any VA evaluations or treatment the Veteran has received for his low back since August 2016.  

2.  Thereafter, the AOJ should arrange for the Veteran to be examined by an orthopedist or orthopedic spine surgeon to assess the current severity of his service-connected lumbosacral strain; any special accommodations deemed necessary by the examiner should be arranged.  The Veteran's record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  All pertinent findings should be described in detail.  Given the Veteran's apparent inability to participate fully in the examination process, the examiner should provide estimates (based on personal observation of the Veteran's functional abilities and review of notations made in the historical record in the course of treatment of this, and other, disabilities) to substitute for findings sought which cannot be obtained by examination or testing.  The examiner should note the degree of any further limitations due to pain, weakness, incoordination, and/or fatigue, and during flare-ups.  The examiner should note whether or not the spine is ankylosed (and if so the position of ankylosis), and whether or not there are related neurological manifestations (and if so, their nature and severity).  To the extent possible, the examiner should distinguish symptoms and functional impairment associated with any non-service-connected disabilities from those due to the Veteran's service-connected lumbosacral strain.

The examiner must include rationale with all opinions, citing to supporting factual data and/or medical literature, as deemed appropriate.  If an opinion sought cannot be provided, the examiner must explain why that is so.  

3.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016). 

